Citation Nr: 1205833	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  06-30 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma

When the Veteran's appeal was before the Board in May 2010, service connection was granted for dermatitis and headaches; the Board also denied an increased rating for hepatitis C.  The instant issue was remanded for additional development.


FINDING OF FACT

A respiratory disability, to include COPD, was not manifest in service and is unrelated to service, to include exposure to herbicides therein.


CONCLUSION OF LAW

A respiratory disability, to include COPD, was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A June 2005 letter discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In March 2008 the Veteran was asked to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him.  This letter also discussed the manner in which VA determines disability ratings and effective dates.  

In May 2010 the Veteran was advised of provisions of VA regulations that allow service connection for certain disabilities as the result of exposure to herbicides.  He was invited to submit or identify additional evidence.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that she was provided with a meaningful opportunity during the pendency of her appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  A VA examination has been carried out.  The Board finds that the examination was adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing his conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Factual Background

The Veteran asserts that he has a respiratory disability that is related to service, to include exposure to herbicides therein.

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's respiratory health.  On release from active duty in March 1970 the Veteran's lungs and chest were clinically normal.  A chest 
X-ray was negative.  The Veteran was deemed to be qualified for release from active duty.

On VA examination in March 1990 the Veteran's complaints did not include those suggestive of a respiratory disability.  

On VA general medical examination in September 1992, the respiratory examination was normal.  

A July 1997 record from a private hospital indicates that the Veteran was admitted for chest pain.  The provider noted that the Veteran reported similar chest pain when he was admitted after an alcohol and drug binge.  The Veteran reported that he smoked one half to one pack of cigarettes per day.  The final diagnosis was chest pain secondary to gastroesophageal reflux disease.                                          

A September 1998 VA outpatient record reflects that the Veteran was a nicotine addict.  He was advised to quit smoking.

In September 2005 the Veteran complained of shortness of breath and chest pain.  The assessment was costochondritis.  

A March 2006 VA record notes the Veteran's 40 pack year smoking history.  The report of a May 2006 pulmonary clinic consultation indicates that pulmonary function testing revealed a mixed obstructive/restrictive pattern.  

A March 2007 VA treatment record indicates the Veteran's report of visiting an emergency room for pneumonia and COPD.  Records from the private facility indicate that he presented in acute respiratory distress and was hypoxic on room air.  He was discharged after three days following treatment with antibiotics, nebulizer treatments, intravenous steroids, and supplemental oxygen.  

The Veteran was hospitalized at a private facility in June 2007 with an exacerbation of COPD.  

A January 2008 VA treatment record indicates that a private facility had requested transfer of the Veteran with the diagnoses of right pneumothorax and exacerbation of COPD.  Records from that facility indicate a diagnosis of right small pneumothorax and COPD secondary to long term tobacco abuse.  

In September 2010 the Veteran was hospitalized for simple pneumonia with pleurisy.  In December 2010 he suffered acute respiratory failure due to a drug overdose, when he took multiple pills to help him sleep and control his pain.  The discharge summary also included acute exacerbation of COPD.

A VA examination was carried out in September 2011.  The examiner noted that the claims file had been reviewed.  The Veteran's history of COPD was noted.  The Veteran also stated that he had been hospitalized for frequent pneumonia and had suffered a right pneumothorax.  He reported that his lung problem started in the 1980s, with shortness of breath and dyspnea on exertion.  He endorsed wheezing and chest tightness, as well as daily cough with sputum.  He indicated a history of smoking one pack of cigarettes per day for over 40 years.  The diagnosis was COPD.  The examiner noted that pneumonia and pneumothorax resolved with treatment, and that there was no evidence of either on current X-ray.  She indicated that review of research articles indicated that smoking was the primary risk factor for the development of COPD and that there was no evidence in the service treatment records that the Veteran was treated for any chronic lung condition while in service. She also noted that there was no evidence of treatment within five years of discharge from service.  She concluded that it was less likely than not that the Veteran's current diagnosis of COPD was etiologically related to service.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  In this case the service personnel records indicate Vietnam service.

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1) . 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences (NAS)  under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed respiratory disability.  In this case the Board notes that there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  While the Veteran has pointed to exposure to herbicides in service and asserts that it is related to his subsequent respiratory disability, the records do not demonstrate that the currently diagnosed COPD is related to such exposure.  Rather, the VA examiner concluded, following a comprehensive review of the record and the Veteran's history, as well as physical examination, that it is less likely than not that the Veteran's COPD is related to service, to include exposure to asbestos therein.  Rather, she concluded that the Veteran's COPD was more likely related to his smoking history.  

Moreover, even presuming herbicide exposure, COPD is not among the presumptive conditions noted in 38 C.F.R. § 3.309(e).  In fact, the Secretary has determined that a presumption of service connection for COPD is not warranted.  75 Fed. Reg. 81332 (Dec. 27, 2010).  This finding was based upon extensive evaluations conducted by NAS, as summarized in its report "Veterans and Agent Orange: Update 2008" (Update 2008).  The NAS is mandated, to the extent possible, to determine (1) whether there is a statistical association between the suspect diseases and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; (2) the increased risk of disease among individuals exposed to herbicides during service in the Republic of Vietnam during the Vietnam era; and (3) whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the health outcome.  According to the NAS, the current sound medical and scientific evidence does not indicate a positive association between exposure of humans to herbicides and the development of COPD.  Thus, such disability is not subject to service connection on a presumptive basis.  Furthermore, as a lay person, the Veteran is not competent to offer an opinion on a complex medical question, such as linking COPD to herbicide exposure.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates that the Veteran has a diagnosis of COPD, it does not contain reliable evidence which relates this disease to any incident of service, to include any exposure therein.  As noted, the VA examiner related the Veteran's COPD to his smoking history rather than any exposure in service.  

The Board has considered the Veteran's lay assertion that his COPD is the result of herbicide exposure in service.  Certainly, he is competent to report sensory or observed symptoms such as those related to his respiratory system, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as diagnosing a respiratory disorder and linking any such disorder to in-service herbicide exposure or other incident of military service.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA health care specialist discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)  (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In this case, the VA examiner concluded that COPD was not related to service; rather, she opined that it was more likely related to the Veteran's long smoking history.  She provided a reasoned opinion, based on complete review of the record and examination of the Veteran, as well as review of pertinent literature.  In assigning high probative value to this opinion, the Board notes that the VA examiner had the claims file for review, specifically discussed evidence contained in the claims file, and conducted a complete.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the examiner's opinions to be of greater probative value than the Veteran's unsupported statements to the contrary.

For these reasons, the Board concludes that the claim of entitlement to service connection for a respiratory disability, to include COPD, must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.


ORDER

Service connection for a respiratory disability, to include COPD,  is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


